Citation Nr: 0635964	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post operative 
hemilaminectomy of L4-5 with left L5 diskectomy, herniated 
nucleus pulposus, rated as 20 percent disabling, from April 
1, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right L5 radiculopathy associated with post 
operative hemilaminectomy of L4-5 with left L5 diskectomy, 
herniated nucleus pulposus, from April 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted a 
temporary total rating effective February 21, 2003 to March 
31, 2003, based on surgical or other treatment necessitating 
convalescence for the veteran's back disability; and 
thereafter assigned a 10 percent rating from April 1, 2003, 
for post operative hemilaminectomy of L4-5 with left L5 
diskectomy, herniated nucleus pulposus.  

In March 2006, the veteran was assigned a 40 percent rating 
for post operative hemilaminectomy of L4-5 with left L5 
diskectomy, herniated nucleus pulposus, from July 12, 2002; 
continued the prior determination that a temporary total 
rating was warranted effective February 21, 2003 to March 31, 
2003, based on surgical or other treatment necessitating 
convalescence for the back disability; and assigned a 20 
percent rating for post operative hemilaminectomy of L4-5 
with left L5 diskectomy, herniated nucleus pulposus, 
effective April 1, 2003.  In addition, a separate 10 percent 
rating was granted for right L5 radiculopathy associated with 
post-operative residuals of the hemilaminectomy of L4-5 with 
left L5 diskectomy, herniated nucleus pulposus, effective 
April 1, 2003.  The veteran has appealed these ratings.

In September 2006, the veteran testified at a personal 
hearing before the undersigned via video-conference.  At that 
time, the veteran clarified and limited his appeal as to the 
issues of (1) entitlement to an increased rating for post-
operative hemilaminectomy of L4-5 with left L5 diskectomy, 
herniated nucleus pulposus, rated as 20 percent disabling 
from April 1, 2003; and (2) entitlement to an initial 
evaluation in excess of 10 percent for right L5 radiculopathy 
associated with post operative hemilaminectomy of L4-5 with 
left L5 diskectomy, herniated nucleus pulposus, from April 1, 
2003.  The Board clearly points out that the veteran stated 
that he was only seeking higher ratings from April 1, 2003 
onward.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran indicated that his low 
back disability to include radiculopathy had increased in 
severity.  He stated that he had foot drop, muscle spasms, 
and limitation of motion.  In addition, he related that he 
required bedrest, although it was self-prescribed.  He stated 
that his activities were restricted, he could not walk for an 
extended period, and he intermittently limped.  He also 
indicated that he had fallen on occasion.  The Board observes 
that the most recent March 2005 VA examination showed that 
the veteran had full range of motion of the low back.  There 
was mild paraspinous muscle spasm.  Foot drop was not 
demonstrated.  

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran has received private treatment from Jacksonville 
Neurology.  A March 2005 report showed that the veteran had 
been treated since July 2002, every three months.  The 
veteran's complete medical records from this facility are not 
in the claims file.  This report also referred to a magnetic 
resonance imaging (MRI) which is not of record.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The missing records should be obtained 
in compliance with VA's duty to assist.  

As noted, the veteran's radiculopathy has been assigned a 
separate rating.  The veteran has not been issued a duty to 
assist letter regarding this disability, separately.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Review the record and ensure 
compliance with all notice and assistance 
regulatory requirements and subsequent 
interpretive authority as to the issue of 
an evaluation in excess of 10 percent for 
right L5 radiculopathy associated with 
post-operative hemilaminectomy of L4-5 
with left L5 diskectomy, herniated 
nucleus pulposus.  

2.  After receiving any necessary release 
form, obtain and associate with the 
claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
at Jacksonville Neurology to include any 
MRI reports.  

3.  Schedule the veteran for a VA spine 
examination to determine the current nature 
and extent of his service-connected lumbar 
spine disability and associated 
radiculopathy.  The claims file must be made 
available to the examiner.  Any indicated 
tests, including X-rays if indicated, should 
be accomplished.  A rationale for any opinion 
expressed should be provided.

4.  Readjudicate the claims on appeal in 
light of all of the evidence of record.  If 
any issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to any issue remaining on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY C. PELTZER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



